Exhibit 10.5
EIGHTH AMENDMENT TO FIRST AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     THIS EIGHTH AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (herein called this “Amendment”) made as of the 25th day of March,
2010 by and between Priority Fulfillment Services, Inc. (“Borrower”) and
Comerica Bank (“Bank”),
WITNESSETH:
     WHEREAS, Borrower and Bank have entered into that certain First Amended and
Restated Loan and Security Agreement dated as of December 29, 2004 (as from time
to time amended or modified, the “Original Agreement”) for the purposes and
consideration therein expressed, pursuant to which Bank became obligated to make
loans to Borrower as therein provided; and
     WHEREAS, Borrower and Bank desire to amend the Original Agreement to
provide for term loans and for the other purposes set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the loans which may hereafter be made by Bank to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
Definitions and References
     § 1.1 Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.
     § 1.2 Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.
     “Amendment” means this Eighth Amendment to First Amended and Restated Loan
and Security Agreement.
     “Loan Agreement” means the Original Agreement as amended hereby.

 



--------------------------------------------------------------------------------



 



ARTICLE II.
Amendment to Original Agreement
     § 2.1 Defined Terms.
     (a) The definition of “Permitted Distribution” in Exhibit A to the Original
Agreement is hereby amended in its entirety to read as set forth below:
     “Permitted Distribution” means any cash dividend or cash distribution by
Borrower to any entity that is an Affiliate of Borrower, provided that such cash
dividend or cash distribution is made from Inflow Transfer received by Borrower
after March 31, 2010, in excess of $4,150,000.
     (b) Clauses (e) and (f) of the definition of “Permitted Investment” in
Exhibit A to the Original Agreement are hereby amended in their entirety to read
as follows:

  (e)   Advances by Borrower to Supplies Distributor, Inc. pursuant to the
Subordinated Demand Note, so long as (1) the aggregate outstanding principal
amount of such Indebtedness does not exceed $5,500,000 (excluding accrued and
unpaid interest) at any time, and (2) before and after giving effect to such
advances no Event of Default has occurred and is continuing;     (f)  
Incremental cash Investments by Borrower in or cash advances to SPRL PFSweb
B.V., Priority Fulfillment Services of Canada, Inc., eCOST Philippine Services
LLC, PFSM, LLC and eCOST.com, not to exceed $250,000, provided that (1) the
aggregate amount of all Inflow Transfers after January 1, 2010 and prior to
April 30, 2010 equals or exceeds $500,000, and (2) at the time of each such
incremental cash Investment and after giving effect thereto, no Event of Default
has occurred and is continuing.

     (c) The definition of “Revolving Maturity Date” in Exhibit A to the
Original Agreement is hereby amended in its entirety to read as follows:
     “Revolving Maturity Date” means March 30, 2011.
     (d) The definition of “Tangible Net Worth” in Exhibit A to the Original
Agreement is hereby amended in its entirety to read as follows:
     “Tangible Net Worth” means, with respect to any Person, at any date as of
which the amount thereof shall be determined: (a) the total assets of such
Person and its properly consolidated Subsidiaries minus the total liabilities of
such Person and its properly consolidated Subsidiaries, minus (b) goodwill.

2



--------------------------------------------------------------------------------



 



     § 2.2 Fees. Section 2.5(a) of the Original Agreement is hereby amended in
its entirety to read as follows:
     (a) Facility Fee. A facility fee in the aggregate amount of $50,000 to be
paid on March 25, 2010.
     § 2.3 Financial Statements, Reports, Certificates.
     (a) The due date for the financial statements due for the calendar month of
January 2010 under Section 6.2(a) of the Original Agreement is hereby extended
to March 31, 2010.
     (b) Section 6.2(j) of the Original Agreement is hereby amended to read as
follows:
     (j) within 30 days after the last day of each month, Borrower shall deliver
to Bank a Borrowing Base Certificate signed by a Responsible Officer, together
with aged listings by invoice date of accounts receivable and accounts payable;
     (c) The due date for the Compliance Certificate due for the calendar month
of January 2010 under Section 6.2(k) of the Original Agreement is hereby
extended to March 31, 2010.
     § 2.4 EBITDA. Section 6.7(d) of the Original Agreement is hereby amended in
its entirety to read as follows:
     (d) EBITDA. As of the last day of each calendar month, the variance, if
negative, then expressed as a positive number, between Borrower’s EBITDA and the
EBITDA set forth in the Approved Projections for the twelve (12) calendar month
period ending on such date, shall not exceed $350,000. As used herein, “EBITDA”
shall mean, for any period of calculation, Borrower’s earnings for such period
before interest and taxes plus depreciation, amortization and non-cash stock
compensation accruals to the extent deducted in the calculation of such
earnings. “Approved Projections” means for the 2010 calendar year, the
projections for such period that have been reviewed by Borrower’s Board of
Directors and delivered to Bank on or about March 22, 2010.
     § 2.5 Affirmative Covenants. Section 6.12 of the Original Agreement is
hereby amended in its entirety to read as follows:
     6.12 Inflow Transfers. Borrower shall receive not less than $4,900,000 in
aggregate Inflow Transfers during the period beginning March 31, 2010 and ending
on July 5, 2010.

3



--------------------------------------------------------------------------------



 



     § 2.6 Negative Covenants. Section 7.12 of the Original Agreement is hereby
amended in its entirety to read as follows:
     7.12 Capital Expenditures. Make capital expenditures in an aggregate amount
greater than $4,000,000 in each fiscal year of Borrower, provided that the
aggregate amount of such expenditures purchased with cash (and not financed)
shall not exceed $600,000; provided further, that any capital expenditures made
by Borrower exclusively from the proceeds of Permitted Distributions shall not
be subject to the foregoing limitations. As used herein, the term “capital
expenditures” does not include (i) any software that is internally developed by
Borrower, whether or not Borrower capitalized the development costs, and
(ii) any equipment ordered, but not yet accepted or paid for, by Borrower.
ARTICLE III.
Conditions of Effectiveness
     § 3.1 Effective Date. This Amendment shall become effective as of the date
first above written when and only when Bank shall have received, at Bank’s
office, (a) a counterpart of this Amendment executed and delivered by Borrower
and the attached Consent and Agreement executed and delivered by Guarantor,
(b) the facility fee required pursuant to Section 2.5(a) of the Agreement, and
(c) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment and the
other Loan Documents.
ARTICLE IV.
Representations and Warranties
     § 4.1 Representations and Warranties of Borrower. In order to induce Bank
to enter into this Amendment, Borrower represents and warrants to Bank that:
     (a) The representations and warranties contained in Article 5 of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof, except to the extent such representations or warranties
relate to an earlier date in which case such representation or warranty shall be
true and correct as of such earlier date and except as otherwise set forth in a
written schedule delivered to the Bank concurrently herewith.
     (b) Borrower is duly authorized to execute and deliver this Amendment and
is and will continue to be duly authorized to borrow and to perform its
obligations under the Loan Agreement. Borrower has duly taken all corporate
action necessary to authorize the execution and delivery of this Amendment and
to authorize the performance of the obligations of Borrower hereunder.

4



--------------------------------------------------------------------------------



 



     (c) The execution and delivery by Borrower of this Amendment, the
performance by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the organizational documents of
Borrower, or of any material agreement, judgment, license, order or permit
applicable to or binding upon Borrower, or result in the creation of any lien,
charge or encumbrance upon any assets or properties of Borrower. Except for
those which have been duly obtained, no consent, approval, authorization or
order of any court or governmental authority or third party is required in
connection with the execution and delivery by Borrower of this Amendment or to
consummate the transactions contemplated hereby.
     (d) When duly executed and delivered, each of this Amendment and the Loan
Agreement will be a legal and binding instrument and agreement of Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.
ARTICLE V.
Miscellaneous
     § 5.1 Ratification of Agreements. The Original Agreement as hereby amended
is hereby ratified and confirmed in all respects. Any reference to the Loan
Agreement in any Loan Document shall be deemed to be a reference to the Original
Agreement as hereby amended. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of Bank under the Loan Agreement or any other Loan
Document nor constitute a waiver of any provision of the Loan Agreement or any
other Loan Document.
     § 5.2 Survival of Agreements. All representations, warranties, covenants
and agreements of Borrower herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Advances, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by Borrower hereunder or under the Loan
Agreement to Bank shall be deemed to constitute representations and warranties
by, or agreements and covenants of, Borrower under this Amendment and under the
Loan Agreement.
     § 5.3 Loan Documents. This Amendment is a Loan Document, and all provisions
in the Loan Agreement pertaining to Loan Documents apply hereto.
     § 5.4 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California and any applicable laws of
the United States of America in all respects, including construction, validity
and performance.

5



--------------------------------------------------------------------------------



 



     § 5.5 Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.
     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
[Remainder of this page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

            PRIORITY FULFILLMENT SERVICES, INC.
      By:           Name:           Title:           COMERICA BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

CONSENT AND AGREEMENT
     PFSWEB, INC., a Delaware corporation, hereby consents to the provisions of
this Amendment and the transactions contemplated herein, and hereby ratifies and
confirms the Guaranty dated as of December 29, 2004, made by it for the benefit
of Bank, and agrees that its obligations and covenants thereunder are unimpaired
hereby and shall remain in full force and effect.

            PFSWEB, INC.
      By:           Name:           Title:        

 